AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                                   for thH_
                                                      Eastern District of Washington
                                                                                                          Nov 27, 2019
                         KATRINA P.,                                                                           SEAN F. MCAVOY, CLERK


                                                                      )
                             Plaintiff                                )
                                v.                                    )       Civil Action No. 1:19-CV-03089-MKD
                                                                      )
  ANDREW M. SAUL, COMMISSIONER OF SOCIAL                              )
                SECURITY,

                            Defendant
                                              JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 13 is DENIED.
u
              Defendant’s Motion for Summary Judgment, ECF No. 14, is GRANTED.
              Judgment entered in favor of Defendant.



This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge                       Mary K. Dimke                                          on motions for summary judgment.




Date: November 27, 2019                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Pam Howard
                                                                                            %\ Deputy Clerk

                                                                             Pam Howard
